DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on January 26, 2021 has been received and considered. By this amendment, claims 316, 317, 321-323, 325, 326, 328, and 331 are amended, claims 327, 330, 333, and 334 are cancelled, claims 336-343 are added, and claims 316-326, 328, 329, 331, 332, and 335-343 are now pending in the application.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 1/26/2021 has/have been acknowledged and is/are being considered by the Examiner.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 343 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joshi (U.S. 2014/0055088). Joshi discloses a system 100 comprising: an external power source 100 comprising: transmitter circuitry 116 configured to provide wireless signals to a location in body tissue (see Figure 1A and paragraphs [0021] and [0023], lines 1-4); and receiver circuitry 140 configured to receive a backscatter signal (see Figure 1A and paragraph [0027], lines 1-3); and an implantable device 150 comprising: an antenna 160 at a proximal portion of the implantable device (see Figure 1A), the antenna configured to receive the wireless signals from the external power source (see paragraph [0023], lines 1-4); backscatter communication circuitry 170 configured to use the wireless signals to provide a backscatter signal to the external power source (see Figure 1A, paragraph [0025], line 1-3, and paragraph [0027], lines 1-3); and therapy signal circuitry 192 configured to use the wireless signals to generate or adjust a therapy provided to the .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 316-320, 323, 324, 329, 331, 332, 335 and 337-343 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev (WO 2014/205129, previously cited) in view of Joshi (U.S. 2014/0055088, cited above). Regarding claims 316, 338, and 339, Yakovlev discloses a system comprising: an external power source 100 including first circuitry configured to provide radiofrequency (RF) signals to a location in tissue (see Figure 1, paragraph [0078], and claim 35); and an implantable device 200 configured to receive the RF signals from the external power source (see Figure 2 and paragraphs [0078]-[0082]), the implantable device including a distal portion and a proximal portion (310 is an elongate member with a distal portion and a proximal portion, see Figures 3 and 4), wherein the implantable device includes second circuitry in a first housing (active implanted system 200 of Figure 2 is sealed within housing), an antenna in a separate second housing in the proximal portion (antennas 520 are housed within separate flexible extension 510 that is attached at the proximal end of implant 310, see Figure 5 and paragraphs [0079], [0081], and [0083]), and a first electrode 320 on, or at least partially in, the distal portion (see Figures 3 and 4), and wherein the antenna is electrically coupled to the second circuitry in the first housing and the first housing is situated between the second housing and the first electrode (see Figures 3-6c). However, Yakovlev fails to disclose that the external power source and the implantable device are configured to communicate at least in part using a backscatter signal. Joshi teaches a system 100 comprising an external power source 110 that provides charging energy to an implantable device 150, the implantable device including an antenna 160, wherein the external power source 110 and the implantable device 150 are configured to communicate at least in part using a backscatter signal (see Abstract and paragraph KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 317, Yakovlev discloses that the implantable device comprises a flexible, biocompatible, elongated member 310 including the distal portion and the proximal portion; and a plurality of electrodes 320 situated along the distal portion of the elongated member, wherein the plurality of electrodes includes the first electrode; wherein the second circuitry is hermetically sealed within the first housing and is configured to receive electrical energy from the external power source and to provide electrical energy to the plurality of electrodes (see Figures 3 and 4 and paragraphs [0078]-[0083])..
Regarding claim 318, Yakovlev discloses that the second housing is attached to the first housing at a proximal end of the first housing that is opposite a distal end of the first housing (see Figures 5-6c).
Regarding claim 319, Yakovlev discloses that there may be an antenna 410 located within housing 310 and an antenna 520/620/640/660 located within antenna housing 510/610/630/650 (see Figures 3-6c) and, thus, discloses a primary antenna and the system further comprises a 
Regarding claim 320, it is respectfully submitted that the direct connection between the housing 310 and the antenna housing 510/610/630/650 would serve as the claimed “feedthrough plate” with an electrical conductor (described in paragraphs [0081] and [0082]) and, as such, discloses that the implantable device further comprises: a feedthrough plate between and connected to the first and separate second housings; and an electrical conductor in a feedthrough of the feedthrough plate, the conductor electrically connected to the second circuitry and the antenna.
Regarding claims 323 and 324, Yakovlev discloses the invention substantially as claimed, including a therapy delivery circuit 230 configured to provide a therapy signal via one or more of the electrodes (see paragraphs [0078] and [0079]), but fails to disclose having at least three electrodes. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have at least three electrodes in the invention of Yakovlev, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. MPEP 2144.04. It is respectfully submitted that the language “the therapy signal comprising a series of at least two electrostimulation pulses provided using respective vectors corresponding to different combinations of the at least three electrodes” and “wherein the therapy delivery circuitry is configured to provide the therapy signal with a specified delay interval between each pulse, and wherein the series of pulses is repeated at least twice” fail to further define the claimed invention over that of the prior art because such recitations further limit the therapy signal rather than further limiting the structure of the device itself.
Regarding claim 329, Yakovlev discloses tines (electrodes 800 in Figures 8 and 9) extending outward from a longitudinal axis of the implantable device attached to the proximal portion.
Regarding claims 331 and 340-342, Yakovlev discloses an implantable device 200 comprising: a biocompatible, elongated member 310 (the distal most aspect of housing 310 is considered the elongated member) including a distal portion and a proximal portion; a plurality of cylindrical electrodes 700/800 (wires or leads are considered cylindrical) situated along the distal portion of the elongated member (see Figures 7-9); a cylindrical, hermetic circuitry housing 310 attached to the proximal portion of the elongated member; therapy signal circuitry 210/220/230 hermetically sealed within the circuitry housing, wherein the therapy signal circuitry is configured to provide electrical energy to the plurality of electrodes (see Figure 2); an antenna housing 510/610/630/650 attached to the circuitry housing at a proximal end of the circuitry housing opposite to an end of the circuitry housing attached to the elongated member; an antenna 520/620/640/660 in the antenna housing (see Figures 2-9). However, Yakovlev fails to disclose backscatter communication circuitry hermetically sealed within the circuitry housing, wherein the backscatter communication circuitry is configured to use a first signal received via the antenna to provide a backscatter signal. Joshi teaches a system 100 comprising an external power source 110 that provides charging energy to an implantable device 150, the implantable device including an antenna 160, and backscatter communication circuitry 170 hermetically sealed within the circuitry housing, wherein the backscatter communication circuitry is configured to use a first signal received via the antenna to provide a backscatter signal (see Figure 1A, Abstract and paragraph [0025]). Joshi teaches that the backscatter signal may be used to determine information regarding the IMD, such as determining a charging status of a charge storage device of the IMD (see paragraph [0018]). Specifically regarding claim 341, it is respectfully submitted that the first signal of Joshi, the rectified inductive charging signal, comprises a midfield signal. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yakovlev to include  backscatter communication circuitry hermetically sealed within the circuitry housing, wherein the backscatter communication circuitry is configured to use a first signal received via the antenna to provide a backscatter signal, KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 332, Yakovlev discloses that there may be an antenna 410 located within housing 310 and an antenna 520/620/640/660 located within antenna housing 510/610/630/650 (see Figures 3-6c) and, thus, discloses that the antenna is a primary antenna and wherein the device further comprises: a secondary antenna in a housing attached to the antenna housing, the secondary antenna shaped and positioned to provide a near field coupling with the primary antenna.
Regarding claim 335, Yakovlev discloses that the antenna is a helical (spiral) antenna (see paragraph [0081]).
Regarding claim 337, Yakovlev discloses that the RF signals provided by the external power source comprise a midfield signal (see paragraph [0078], lines 5-6).
Regarding claim 343, Yakovlev discloses a system comprising: an external power source 100 comprising: transmitter circuitry configured to provide wireless signals to a location in body tissue (see Figure 1, paragraph [0078], and claim 35); and an implantable device 200 comprising: an antenna at a proximal portion of the implantable device, the antenna configured to receive the wireless signals from the external power source (antennas 520 are housed within separate flexible extension 510 that is attached at the proximal end of implant 310, see Figure 5 and paragraphs [0079], [0081], and [0083]); and therapy signal circuitry 210/220/230 configured to use the wireless signals to generate or adjust a therapy provided to the body tissue using one or more electrodes 320, wherein the one or more electrode are coupled at a distal portion of the implantable device (see Figures 2-4). However, Yakovlev fails to disclose that the external power source includes receiver circuitry configured to receive a backscatter signal or the implantable device includes backscatter communication circuitry configured to use the wireless signals to KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).

Claim 328 is rejected under 35 U.S.C. 103 as being unpatentable over Yakovlev in view of Joshi as applied to claims 316-320, 323, 324, 329, 331, 332, 335 and 337-343 above, and further in view of Sakama et al. (U.S. 2008/0106419, previously cited). Yakovlev discloses the invention substantially as claimed, but fails to disclose one or more sutures connected to the implantable device at one or more of: (1) a proximal portion of the second housing; (2) a proximal portion of the first housing; and (3) an attachment structure attached to a proximal end of the second housing. Sakama teaches that small devices that include antennas should be sutured into .
Allowable Subject Matter
Claims 321, 322, 325, 326, and 336 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792